Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 7/11/22 and Applicant’s amendment filed 9/17/21 are acknowledged and have been entered.

2.  Applicant's election without traverse of Group I and species of TCR alpha chain of SEQ ID NO: 11 (with corresponding V region SEQ ID NO: 15; and corresponding CDRs 1, 2, 3 consisting of SEQ ID NO: 5, 3, 1, respectively) and the TCR beta chain of SEQ ID NO: 12 (with corresponding V region of SEQ ID NO: 16 and CDR1, 2, 3 consisting of SEQ ID NO: 6, 4, 2, respectively), and a heterodimer, scFv directed against CD3 as a fusion component in Applicant’s amendment and response filed 7/11/22 is acknowledged. 

Claims 1-11, 18 and 20 read on the elected Group and species.

Although Applicant has stated that claims 1-18, 20 and 22 read upon the elected species, claims 12-16 belong to non-elected Group II, claim 17 belongs to non-elected Group III, and claim 22 belongs to non-elected Group IV.

Accordingly, claims 12-17 and 22 (non-elected groups II-IV) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Upon consideration of the prior art, search and examination has been extended to SEQ ID NO: 7-10, 13 and 14 and to amino acid sequences having at least 80% identity thereto and having the requisite recited antigen binding functionality, and also to TCRs having CDR3 sequence(s) at least 85% identical to SEQ ID NO: 1 and/or 2 and having the requisite recited antigen binding functionality.

Claims 1-11, 18 and 20 are presently being examined.   

3.  The use of the term NANOSTRING, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
4.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 1-11, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Applicant has broadly claimed a TCR (and pharmaceutical/diagnostic composition thereof and method that administers said TCR) having the recited requisite functional binding properties recited in instant base claim 1 comprising:

     i) a CDR3 of the TCR alpha chain variable region (V alpha) comprising or consisting of the amino acid sequence set forth in SEQ ID NO: 1; or an amino acid sequence having at least 85% identity to SEQ ID NO: 1 and/or a CDR3 of the TCR beta chain variable region (V beta) comprising or consisting of the amino acid sequence set forth in SEQ ID NO: 2 or an amino acid sequence having at least 85% identity to SEQ ID NO: 2, said TCR having the functional property of being capable of binding to the epitope comprised within the amino acid sequence of X1LX2GLDX3LL (SEQ ID NO: 31) or its MHC bound form, preferably to the epitope comprised within the amino acid sequence of VLDGLDVLL (SEQ ID NO:  32) or its MHC bound form (as is recited in instant base claim 1), including 

    ii) the TCR according to claim 1 comprising a TCR alpha chain V region comprising or consisting of the amino acid sequence depicted in SEQ ID NO: 15, and/or a TCR beta chain V region comprising or consisting of the amino acid sequence depicted in SEQ ID NO: 16 (as is recited in instant dependent claim 2), 

     iii) a TCR alpha chain comprising or consisting of an amino acid sequence selected from SEQ ID NO: 7, 9, 11 or 13 or an amino acid sequence having at least 80% identity thereto, and/or a TCR beta chain comprising or consisting of an amino acid sequence selected from SEQ ID NO: 8, 10, 12 or 14, or an amino acid sequence or an amino acid sequence having at least 80% identity thereto (as is recited in instant dependent claim 4), or a TCR comprising only one defined chain, either of the alpha or beta chain (due to the recitation of “and/or” in instant dependent claim 4 at the end of part “(i)”).

    iv) a TCR according to claim 1 comprising at least one TCR alpha chain as defined in claim 1, at least one TCR beta chain as defined in claim 1, an antibody or scFv thereof directed against an antigen or epitope on the surface of lymphocytes, wherein the TCR alpha chain and TCR beta chain are linked to each other and fused optionally via a linker to said antibody or scFv (as is recited in instant dependent claim 8), and including the limitations of the dependent claims; and

     v) a method that administers the TCR according to claim 1 (claim 20),

     vi) “a native TCR, a TCR variant, a TCR fragment, or a TCR construct” as is recited in instant dependent claim 5, wherein only one or two of the CDR3 of a TCR native, variant, fragment or construct is defined structurally by amino acid sequence (or partially in terms of amino acid sequence having at least 85% identity to the CDR3 sequence or the CDR3 comprising the amino acid sequence), 

    vii) A TCR having only one fully defined TCR variable region (one of SEQ ID NO: 15 or 16 due to the recitation of “and/or” in claim 2 at the end of part “(i)”).

and including the other recited claim limitations.   

As such, the claims are drawn to a TCR that must possess the functional properties of being capable of binding to the epitope comprised in a variable amino acid sequence X1LX2GLDX3LL (SEQ ID NO: 31) or its MHC bound form, preferably to the epitope comprised within the amino acid sequence of VLDGLDVLL (SEQ ID NO:  32) or its MHC bound form:

      i) A TCR comprising only one defined CDR, CDR3 of the alpha or beta chain (consisting of the sequence of SEQ ID NO: 1 or 2), and with the other regions being any CDRs, not necessarily those that are present in TCR clone T4-8-1-29 from which the CDR3(s) is/are derived ; A TCR comprising two defined CDR3 regions (consisting of the sequence of SEQ ID NO: 1 or 2), with the other regions being any CDRs not necessarily those that are present in TCR clone T4.8-1-29 from which the CDR3 is derived (including wherein the CDRs are from a non-natural repertoire); a TCR comprising a CDR that itself comprises the sequence of SEQ ID NO: 1 or SEQ ID NO: 2  (i.e., the CDR is partially defined by SEQ ID NO: 1or 2 but comprises other amino acid sequences as well), a TCR comprising or consisting of a CDR3 that has at least 85% identity to SEQ ID NO: 1 or 2 (instant base claim 1, also claim 18 (drawn to a pharmaceutical composition, claim 20 (method of using TCR));

     ii) a TCR having only one defined V region, that of the alpha chain or of the beta chain due to the recitation of “and/or” in claim 2; 

    iii) a TCR having only one defined V region, that of the alpha chain or of the beta chain due to the recitation of “and/or” in claim 4, or a TCR having one or two variant TCR alpha or beta chains respectively that have at least 80% identity to the fully defined sequence, but wherein the areas of non-identity may be anywhere in the V region, including in CDRs (claim 4), or a TCR comprising only one defined chain, either of the alpha or beta chain (due to the recitation of “and/or” in instant dependent claim 4 at the end of part “(i)”; 

    iv) a TCR according to claim 1 as is recited in instant dependent claim 8 that has only two defined CDR regions (i.e., CDR3) with the rest of the TCR, including the other CDRs, being undefined, or partially defined in the instance of the CDR3 that comprises the recited amino acid sequence or in the instance of the CDR3 having at least 85% identity to the recited amino acid sequence (claim 8);  

     v) the TCR according to claim 1 is administered in the method of claim 20, and the issues enunciated at section “i) above pertain hereto as well; 

     vi) “a native TCR, a TCR variant, a TCR fragment, or a TCR construct” as is recited in instant dependent claim 5, wherein only one or two of the CDR3 of a TCR native, variant, fragment or construct is defined structurally by amino acid sequence (or partially in terms of amino acid sequence having at least 85% identity to the CDR3 sequence or the CDR3 comprising the amino acid sequence) (claim 5), wherein one of skill in the art does not know the full TCR structure (i.e., the CDRs) until one of skill in the art employs method to determine them in the face of lack of a representative number of species thereof, vis-à-vis “native” or naturally occurring structures, variants, fragments, and constructs (the latter defined as proteins or polypeptides comprising at least one antigen binding domain of the inventive TCRS without sharing the basic structure of a native TCR); 

    vii) A TCR having only one fully defined TCR variable region (one of SEQ ID NO: 15 or 16 due to the recitation of “and/or” in claim 2 at the end of part “(i)”).

The TCRs claimed and/or recited in the instant claims are therefore claimed by partial structure and functional property of binding to a nominal variant peptide epitope that is itself no fully defined or by binding to the variant peptide epitope in complex with some MHC molecule.
The specification does not disclose a representative number of species of such TCRs that have the recited partial structure and functional properties, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

The art recognizes that TCRs are comprised of six CDRs, CDR1, CDR2, and CDR3 in each of the alpha and beta chains (or gamma/delta chains), that in their correct order and framework context provide for the functional property of binding to a peptide/MHC complex (e.g., Knapp et al, 2019, PLOS Computational Biology PCBI.1007338: pages 1/17-17/17, Introduction section, Singh et al (J. Immunol. 2017, 199: 2203-2213, especially para spanning col 1-2 on page 2203, 1st paragraph of conclusions section, 2nd paragraph at col 2 on page 2204, 1st full paragraph on page 2205*).  The art also recognizes that there is no structure/function relationship for one CDR or the cognate sets of CDRs that bind to a particular peptide/MHC complex, with the genus thereof being broad and structurally diverse, particularly considering TCR cross-reactivity and induced-fit (ibid).  The art recognizes that the identity of the antigen (in this case the variable epitope sequence claimed by partial structure, X1LX2GLDX3LL (SEQ ID NO: 31) or the VLDGLDVLL peptide (SEQ ID NO: 32) does not provide adequate written description for the structure of the cognate CDRs or the TCR variable regions that bind to it, nor even in combination with recitation of one or two defined CDR3 regions of a TCR, as the entirety of the cognate CDRs and alpha and beta chain pairings contribute to the function property of binding to a particular MHC/peptide complex.  

*Sections of evidentiary reference Singh et al referred to above:
Evidentiary reference Singh et al (J. Immunol. 2017, 199: 2203-2213) teaches:  “Binding specificity arises from the structural and physicochemical “fit” between a receptor and its ligand. In theory, structure can be used to rationalize, or even predict, TCR binding specificity.  The concept of structural fit, however, is elusive and not easily quantified from structures.  Just as tissue microenvironments influence cellular states, structural environments impact interatomic interactions, both attractive and repulsive.  Some interactions operate at long ranges, outside of what might traditionally be viewed as a receptor-ligand interface.  Motion, which can strongly influence how two molecules interact, is poorly gauged from structures.  Structures themselves are the results of experiments with noise and error.”  (paragraph spanning col 1-2 on page 2203)
Evidentiary reference Singh et al teach “The binding specificity of the TCR is one of the key factors that contribute to specificity in T cell-mediated immunity.  Structural and biochemical investigations have profoundly influenced our understanding of the determinants of TCR specificity.  A key finding is the inability to ascribe specificity [of binding] to TCR hypervariable loops or the peptide alone…rather, the composite pMHC surface and the juxtaposition of various loops of the TCR force us to consider the interface in its entirety.  This includes examining the connectedness between the various components, such as peptide and MHC or hypervariable and germline loops”  (1st paragraph of conclusions section).
Singh et al teach that one of the common assumptions of TCR specificity is that it emerges from hypervariable CDR3 and CDR3 loops; However, because of their proximity, hypervariable loops cannot at the atomic level act independently of their neigh boring germline loops [CDR1 alpha and beta, CDR2 alpha and beta] nor the MHC protein (2nd para at col 2 on page 2204).  Singh et al teach that specificity determinants for the peptide epitope were distributed throughout the germline and hypervariable CDR loops, including amino acids distal from the binding site that influenced loop architecture.  “The overall message is that when considering the determinants of TCR binding specificity we need to consider the interface in its entirety, including the structural and physical relationships between the various CDR loops (hypervariable or not) and the composite pMHC surface” (1st full para on page 2205).  

The instant specification discloses isolation of a T cell clone designated T4.8-1-29 from T cells that were generated against mDCs/ivtRNA encoding full-length human PRAME ([00171]), enriched via HLA-A*02:01 PRAME 100-108 multimer technology and single cell sorting ([00172], followed by assessment of VLDGLDVLL/HLA-A2 specificity, cytokine release, and recognition of tumor cells expressing the said peptide/HLA-2 complex in vitro ([00174]-[00190]).  The specification discloses that mRNA encoding the full T4.8-1-29 alpha and beta chain sequences were used for electroporation or stable transduction of effector cells was made by using retroviral vector constructs also encoding the full sequences ([00192], [00210], [00214]).  

The specification does not disclose examples of TCRs and their cognate CDRs that: 1) bind to any other peptide/MHC complex; 2) bind to nominal peptide alone (i.e., not in complex with MHC); 3) that have less than six cognate CDRs that are present in the sequence of the TCR; that comprise cognate CDRs that comprise rather than consist of the defined CDR3 regions (SEQ ID NO: 1, 2); that comprise CDRs that have substitutions.  (GenCor alignments of SEQ ID NO: 15 versus SEQ ID NO: 7, 9, 11 or 13 indicate that the latter four sequences comprise SEQ ID NO: 15, while alignments of SEQ ID NO: 16 versus SEQ ID NO: 8, 10, 12 or 14 indicate that these latter four sequences comprise SEQ ID NO: 16; that is, the sequences of SEQ ID NO: 7, 9, 11 and 13 comprise the same alpha chain variable region, while the sequences of SEQ ID NO: 8, 10, 12 and 14 comprise the same beta chain variable region, and hence do not contribute to the establishment of representative number of species of other CDRs that can be present with either or both of SEQ ID NO: 1 or 2 (CDR3) or variants thereof to provide the functional property of binding to the variant epitope recited in instant claim 1).  

The specification discloses: “The term [TCR] “construct” includes proteins or polypeptides comprising at least one antigen binding domain of the inventive TCRS, but do not necessarily share the basic structure of a native TCR (i.e., variable domains incorporated into a TCR alpha chain and a TCR beta chain forming a heterodimer).” ([0067]).  The specification does not disclose a limiting definition for TCR “fragment”, which opens the limitation to encompass any partial sequence of a TCR. (However, the specification does provide support at [0077] for soluble TCRs that lack the transmembrane regions and that are useful as carriers or adapters to specifically target therapeutic agents).  

The specification discloses that the term “TCR variants” includes ‘sequence variants” of the TCRs disclosed in the specification, i.e., variants substantially comprising the amino acid sequence of the inventive TCR (also referred to as the “parent” TCR) but containing at least one amino acid modification (i.e., a substitution, deletion, or insertion) as comparted to the parent TCR amino acid sequence, provided that the variant preferably retains the antigenic specificity of the inventive parent TCR.  The said modifications may be introduced into or present in the variable region or the constant region of the TCR ([0059]), with the substitutions or insertions being included in the CDRs, the framework region or the constant region ([0060]).  

Therefore, it appears that the instant specification does not adequately disclose the breadth of the TCR and pharmaceutical composition thereof and method of using the recited TCR recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such TCR, composition thereof and method of using said TCR at the time the instant application was filed.    

7.  Claims 1, 3, 5-11, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not disclose how to make and/or use the instant invention:

     a) a TCR comprising only one or two of the fully defined CDR3 (i.e., TCR alpha CDR3 consisting of SEQ ID NO: 1 and/or TCR beta CDR3 consisting of SEQ ID NO: 2 that binds to the variant peptide epitope (nominally or when in complex with an MHC molecule),  or a TCR comprising one or two CDR3(s) that themselves comprise one of the fully defined sequences of SEQ ID NO: 1 or 2 (the CDR3 are only partially structurally recited in the latter instance), or a TCR comprising one or two of the CDR3 that have at least 85% identity to the recited amino acid sequences; 

     b) a pharmaceutical composition comprising the TCR according to claim 1 (claim 18 in part); or 

     c) a method for the detection, diagnosis, prognosis, prevention, and/or treatment of cancer, comprising administering the TCR according to claim 1 (claim 20). 

The specification has not enabled the breadth of the claimed invention because the claims encompass: 

     a) a (variant)TCR (claims 1, 3, 5-11) that binds to the variant epitope recited in instant dependent claim 1, wherein only one or two CDR3s is/are  either completely (CDR3 “consisting of” language) or partially (CDR “comprising” language or “at least 85% identity” language) recited by amino acid sequence, and wherein the TCR must bind to a variant peptide alone (i.e., nominal binding) or when the variant peptide is in complex with a MHC molecule, wherein the genus of both the variant peptide, the MHC, and the potential TCR alpha and beta chain sequences are broad and structurally diverse; and 

     b and c) pharmaceutical or diagnostic composition comprising the TCR according to claim 1 (claim 18) or a method for the detection, diagnosis, prognosis, prevention, and/or treatment of cancer comprising administering the TCR according to claim 1 (claim 20), wherein it is unpredictable that: a TCR not comprising an effector portion and comprising less than the full complement of cognate CDRs present in the TCR from T cell clone T4.8-1-29 can be used as a pharmaceutical including for detection, diagnosis prognosis, prevention and/or treatment of cancer, including one that expresses PRAME-1.

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed compositions can be made and/or used over its full scope without undue experimentation. 

With regard to “b) and c)” above, the claims are drawn to a  pharmaceutical or diagnostic composition (claim 18) comprising a naked variant TCR that is capable of binding to the epitope comprised in a variable amino acid sequence X1LX2GLDX3LL (SEQ ID NO: 31) or its MHC bound form, preferably to the epitope comprised within the amino acid sequence of VLDGLDVLL (SEQ ID NO:  32) or its MHC bound form, or to a method for the detection, diagnosis, prognosis, prevention, and/or treatment cancer (claim 20).

With regard to all of the claims, the TCR must bind to the aforementioned variant epitope or epitope/MHC complex:
but comprises only one defined CDR, CDR3 of the alpha or beta chain (consisting of the sequence of SEQ ID NO: 1 or 2), and with the other regions being any CDRs, not necessarily those that are present in TCR clone T4-8-1-29 from which the CDR3(s) is/are derived; 
the TCR comprises two defined CDR3 regions (consisting of the sequence of SEQ ID NO: 1 or 2), with the other regions being any CDRs not necessarily those that are present in TCR clone T4.8-1-29 from which the CDR3 is derived (including wherein the CDRs are from a non-natural repertoire); 
the TCR comprises a CDR that itself comprises the sequence of SEQ ID NO: 1 or SEQ ID NO: 2  (i.e., the CDR is partially defined by SEQ ID NO: 1 or 2 but comprises other amino acid sequences as well); 
the TCR comprises or consists of a CDR3 that has at least 85% identity to SEQ ID NO: 1 or 2 (as is recited instant base claim 1 upon which the pharmaceutical or diagnostic composition of claim 18 is dependent, as well as the method for detection, diagnosis, prognosis, prevention and/or treatment of cancer recited in claim 20 that references administering the TCR according to claim 1).  

Also note that the peptide to which the TCR binds is the variable sequence X1LX2GLDX3LL (SEQ ID NO: 31), a nonamer peptide having three possible variant amino acid residues (320 or 300,000,000,000,000,000,000 variants just considering the 20 naturally occurring amino acid residues) and is not constrained in the claims by binding to a particular MHC molecule or any MHC molecule at all.   Evidentiary reference HLA Nomenclature (2015) teaches that there are approximately 12,500 different human MHC molecules alone (the claims are not limited to human MHC), with MHC class I in particular having largely non-overlapping peptide binding repertoires.  The art is aware that TCRs bind to peptide/MHC complexes, not peptide alone.  

Undue experimentation would be involved in order to determine which variant peptide(s) bind to which MHC molecules and then to determine the sequence of the cognate four CDRs (CDR1 and CDR2 of each of the alpha and beta chains) that would pair with CDR3 consisting of or comprising SEQ ID NO: 1 or SEQ ID NO: 2 or with CDR3 comprising SEQ ID NO: 1 or SEQ ID NO: 2 to bind the relevant peptide/MHC complexes.  The latter point is true even for TCRs that bind to a complex of an MHC molecule and VLGDGDVLL.  It would constitute undue experimentation to determine which of these said (variant)  TCRs can be used in a pharmaceutical composition, including in a method for the detection, diagnosis, prognosis, prevention and/or treatment of cancer.  Even if the TCR has the same CDRs as is present in the T4.8-1-29 T cell clone disclosed in the specification (see below), it is unpredictable that a naked form (i.e., one without a label or effector portion attached) of such a TCR could accomplish a detection, diagnosis, prognosis, prevention, and/or treatment effect such as is recited in instant claim 20.
The art recognizes that TCRs are comprised of six CDRs, CDR1, CDR2, and CDR3 in each of the alpha and beta chains that in their correct order and framework context provide for the functional property of binding to a peptide/MHC complex (e.g., see evidentiary reference Knapp et al, 2019, PLOS Computational Biology PCBI.1007338: pages 1/17-17/17, Introduction section).  
Evidentiary reference Singh et al (J. Immunol. 2017, 199: 2203-2213, see entire reference) teaches that the entirety of the interface of the TCR (including the binding loops (CDRs) and their framework orientation with the peptide and the MHC in complex contribute to binding specificity):
“Binding specificity arises from the structural and physicochemical “fit” between a receptor and its ligand. In theory, structure can be used to rationalize, or even predict, TCR binding specificity.  The concept of structural fit, however, is elusive and not easily quantified from structures.  Just as tissue microenvironments influence cellular states, structural environments impact interatomic interactions, both attractive and repulsive.  Some interactions operate at long ranges, outside of what might traditionally be viewed as a receptor-ligand interface.  Motion, which can strongly influence how two molecules interact, is poorly gauged from structures.  Structures themselves are the results of experiments with noise and error.”  (paragraph spanning col 1-2 on page 2203)
Evidentiary reference Singh et al teach “The binding specificity of the TCR is one of the key factors that contribute to specificity in T cell-mediated immunity.  Structural and biochemical investigations have profoundly influenced our understanding of the determinants of TCR specificity.  A key finding is the inability to ascribe specificity [of binding] to TCR hypervariable loops or the peptide alone…rather, the composite pMHC surface and the juxtaposition of various loops of the TCR force us to consider the interface in its entirety.  This includes examining the connectedness between the various components, such as peptide and MHC or hypervariable and germline loops”  (1st paragraph of conclusions section).
Singh et al teach that one of the common assumptions of TCR specificity is that it emerges from hypervariable CDR3 and CDR3 loops; However, because of their proximity, hypervariable loops cannot at the atomic level act independently of their neigh boring germline loops [CDR1 alpha and beta, CDR2 alpha and beta] nor the MHC protein (2nd para at col 2 on page 2204).  Singh et al teach that specificity determinants for the peptide epitope were distributed throughout the germline and hypervariable CDR loops, including amino acids distal from the binding site that influenced loop architecture.  “The overall message is that when considering the determinants of TCR binding specificity we need to consider the interface in its entirety, including the structural and physical relationships between the various CDR loops (hypervariable or not) and the composite pMHC surface” (1st full para on page 2205).  
Singh et al also teach that despite substantial preclinical testing, a high affinity TCR targeting the MAGE-A3 tumor Ag presented by HLA-A1 also recognized a peptide from a protein expressed in cardiac tissue, leading to severe off-target autoimmunity and patient fatalities (para spanning pages 2207-2208). This point is even more applicable to in vivo use of a variant TCR that is encompassed by the claims. 

Evidentiary reference Qiu et al (Bioconjugate Chem. 2020, 31: 2767-2778) teaches that “TDC”, an ADC [antibody drug conjugate] having the antibody replaced with a TCR, can target tumor specific peptide/MHC complexes with high endocytosis efficiency and can kill antigen positive tumor cells specifically, working as “bullet” to load drugs and target them via the peptide/MHC specificity (see entire reference, especially discussion section).  This said teaching evidences unpredictability in the art of accomplishing the method aims recited in the claim preamble of instant claim 20, wherein the is administered for detection diagnosis, prognosis, prevention and/or treatment of cancer, and wherein there is no recitation of a label or effector portion on the TCR.

The specification discloses isolation of a T cell clone designated T4.8-1-29 from T cells that were generated against mDCs/ivtRNA encoding full-length human PRAME ([00171]), enriched via HLA-A*02:01 PRAME 100-108 multimer technology and single cell sorting ([00172], followed by assessment of VLDGLDVLL/HLA-A2 specificity, cytokine release, and recognition of tumor cells expressing the said peptide/HLA-2 complex in vitro ([00174]-[00190]).  The specification discloses that mRNA encoding the full T4.8-1-29 alpha and beta chain sequences were used for electroporation or stable transduction of effector cells was made by using retroviral vector constructs also encoding the full sequences ([00192], [00210], [00214]).  The specification discloses that TCR T4.8-1-29-transduced cells can lyse the PRAME-expressing Melanoma cell line Mel624.38 in vitro ([00220]), without recognition of a sampling of healthy tissues of HLA-A2- positive donors ([00221]). This TCR has the full complement and appropriate framework context of all six CDRs present in the T4.8-1-29 TCR.   (GenCor alignments made by the Examiner of SEQ ID NO: 15 versus SEQ ID NO: 7, 9, 11 or 13 indicate that the latter four sequences comprise SEQ ID NO: 15, while alignments of SEQ ID NO: 16 versus SEQ ID NO: 8, 10, 12 or 14 indicate that these latter four sequences comprise SEQ ID NO: 16; that is, the sequences of SEQ ID NO: 7, 9, 11 and 13 comprise the same alpha chain variable region, while the sequences of SEQ ID NO: 8, 10, 12 and 14 comprise the same beta chain variable region).   	

The specification further discloses that the invention envisages use of diagnostic agents for detecting, diagnosing and/or prognosing cancer in a subject which can be accomplished in vivo or in vitro ([00154]).  The specification discloses that the method involves administering the diagnostic agent to the subject and detecting binding to its antigenic target ([00155]), whereby the diagnostic agent is a labeled TCR construct ([00157]).   The specification discloses that the TCR can further comprise functional moieties such as drugs, labels or further binding domains attracting other cells and that are readily available for direct administration ([0034], [0069], [0086]).   (GenCor alignments of SEQ ID NO: 15 versus SEQ ID NO: 7, 9, 11 or 13 indicate that the latter four sequences comprise SEQ ID NO: 15, while alignments of SEQ ID NO: 16 versus SEQ ID NO: 8, 10, 12 or 14 indicate that these latter four sequences comprise SEQ ID NO: 16; that is, the sequences of SEQ ID NO: 7, 9, 11 and 13 comprise the same alpha chain variable region, while the sequences of SEQ ID NO: 8, 10, 12 and 14 comprise the same beta chain variable region).  

The specification does not disclose examples of TCRs and their cognate CDRs that: 1) bind to any other peptide/MHC complex; 2) bind to nominal peptide alone (i.e., not in complex with MHC); 3) that have less than six cognate CDRs that are present in the sequence of the TCR; that comprise cognate CDRs that comprise rather than consist of the defined CDR3 regions (SEQ ID NO: 1, 2); that comprise CDRs that have substitutions.  Nor does the specification disclose administering a naked TCR for detection, diagnosis, prognosis, prevention, and/or treatment of cancer. There is no evidence of record that any type of cancer can be prevented by administering a TCR.

The specification discloses: “The term [TCR] “construct” includes proteins or polypeptides comprising at least one antigen binding domain of the inventive TCRS, but do not necessarily share the basic structure of a native TCR (i.e., variable domains incorporated into a TCR alpha chain and a TCR beta chain forming a heterodimer).” ([0067]).  The specification does not disclose a limiting definition for TCR “fragment”, which opens the limitation to encompass any partial sequence of a TCR, and in the case of the instant claims, to a partial sequence of a TCR variant that is encompassed by instant base claim 1, and also recited in dependent claim 4. (However, the specification does provide support at [0077] for soluble TCRs that lack the transmembrane regions and that are useful as carriers or adapters to specifically target therapeutic agents).  

The specification discloses that the term “TCR variants” includes ‘sequence variants” of the TCRs disclosed in the specification, i.e., variants substantially comprising the amino acid sequence of the inventive TCR (also referred to as the “parent” TCR) but containing at least one amino acid modification (i.e., a substitution, deletion, or insertion) as comparted to the parent TCR amino acid sequence, provided that the variant preferably retains the antigenic specificity of the inventive parent TCR.  The said modifications may be introduced into or present in the variable region or the constant region of the TCR ([0059]), with the substitutions or insertions being included in the CDRs, the framework region or the constant region ([0060]).  

There is insufficient guidance in the specification as to how to make and/or use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

8.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.  Claims 1-11, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

     a) In the present instance, claim 1 recites the broad recitation ”to the epitope comprised within the amino acid sequence of X1LX2GLDX3LL”, and the claim also recites “preferably to the epitope comprised within the amino acid sequence of VLDGLDVLL” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

     b) In the present instance, claim 1 recites the broad recitation “at least 85% identity to” ”, and the claim also recites “more preferably 90% or 95%” at both parts “(i)” and “(ii)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

    c) In the present instance, claim 4 recites the broad recitation “at least 80% identity to” ”, and the claim also recites “more preferably at least 85% identity, more preferably 90% or 95%” at both parts “(i)” and “(ii)” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

     d) In the present instance, claim 7 recites “Fc domains”, and the claim also recites “including IgA, IgD, IgG, IgE, and IgM” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

     e) In the present instance, claim 7 recites “cytokines”, and the claim also recites “including Il-2 or IL-15” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

     f) In the present instance, claim 7 recites “antibodies or antigen-binding fragments thereof”, and the claim also recites “includinganti-CD3, anti-CD28, anti-CD5, anti-CD16 or anti-CD56 antibodies or antigen-binding fragments thereof” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

"A Markush claim contains an 'improper Markush grouping’ if: (1) The species of the Markush group do not share a ‘single structural similarity,’ or (2) the species do not share a common use.” Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 Fed. Reg. 7162, 7166 (2011). 

     g) Claim 18 is indefinite in the recitation of the alternatives recited at parts “(i)”-“(iv)” because they constitute an improper Markush Group, as the species do not share a single structural similarity, as the TCR is a protein heterodimer comprised of amino acid residues, whereas the nucleic acid [sequence] encoding the TCR/(vector and host cell thereof) is comprised of nucleotide bases. 

     h)  Claim 20 is indefinite in the recitation of “comprising administering the TCR according to claim 1, the nucleic acid according to claim 12, the vector according to claim 14 and/or the host cell according to claim 15” because they constitute an improper Markush Group, as the species do not share a single structural similarity, as the TCR is a protein heterodimer comprised of amino acid residues, whereas the nucleic acid [sequence] encoding the TCR/(vector and host cell thereof) is comprised of nucleotide bases.

10.  Claim 8 is objected to because of the following informalities:  "claims 1" should be 'claim 1'.  Appropriate correction is required.

11.  No claim is allowed.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644